 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MAURICE P. OLIVIER,                               No. 1:19-cv-00131-SKO (HC)
12                       Petitioner,
13           v.                                         FINDINGS AND RECEOMMENDATION
                                                        TO DISMISS HABEAS PETITION
14    CALIFORNIA DEPARTMENT OF
      REHABILITATION,                                   COURT CLERK TO ASSIGN DISTRICT
15                                                      JUDGE
                         Respondent.
16                                                      (Doc. 1)
17

18          On January 30, 2019, Petitioner Maurice P. Olivier, a state prisoner proceeding pro se, filed
19
     a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.
20
            On July 13, 2007, Petitioner was convicted of residential burglary and was sentenced to 45
21
     years to life imprisonment. In his petition before this Court, Petitioner claims his sentence violates
22
     California’s Proposition 57.
23

24   I.     Preliminary Review

25          Rule 4 of the Rules Governing § 2254 Cases requires the Court to conduct a preliminary
26   review of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it plainly
27
     appears from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the Rules
28
                                                        1
 1   Governing 2254 Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990). A
 2   petition for writ of habeas corpus should not be dismissed without leave to amend unless it appears
 3
     that no tenable claim for relief can be pleaded were such leave to be granted. Jarvis v. Nelson, 440
 4
     F.2d 13, 14 (9th Cir. 1971).
 5
     II.    Petitioner Does Not State a Claim Cognizable on Federal Habeas Review
 6

 7          Petitioner claims his sentence violates Proposition 57.        California’s Proposition 57,

 8   approved by voters in November 2016, makes parole available to certain felons who were convicted

 9   of nonviolent crimes. Proposition 57 added Article I, section 32 to the California Constitution
10
     which provides:
11
            § 32. Public Safety and Rehabilitation Act of 2016
12
            (a) The following provisions are hereby enacted to enhance public safety, improve
13              rehabilitation, and avoid the release of prisoners by federal court order,
                notwithstanding anything in this article or any other provision of law.
14

15          (1) Parole Consideration: Any person convicted of a nonviolent felony offense and
                sentenced to state prison shall be eligible for parole consideration after
16              completing the full term for his or her primary offense.
17           (A) For purposes of this section only, the full term for the primary offense means
                 the longest term of imprisonment imposed by the court for any offense,
18
                 excluding the imposition of an enhancement, consecutive sentence, or
19               alternative sentence.

20          (2) Credit Earning: The Department of Corrections and Rehabilitation shall have
                authority to award credits earned for good behavior and approved rehabilitative
21              or educational achievements.
22
            (b) The Department of Corrections and Rehabilitation shall adopt regulations in
23              furtherance of these provisions, and the Secretary of the Department of
                Corrections and Rehabilitation shall certify that these regulations protect and
24              enhance public safety.
25   Cal. Const. art. I, § 32 (emphasis added). Essentially, Proposition 57 provides an inmate who has
26
     completed his base term with a hearing before the Board of Parole Hearings. (Cal. Const. Art I,
27
     Sec. 32(a)).
28
                                                       2
 1          Proposition 57 does not provide for existing prisoners to be resentenced and the state court
 2   cases, which are all unpublished, addressing application of Proposition 57 have “uniformly state[d]
 3
     that Proposition 57 creates a mechanism for parole consideration, not a vehicle for resentencing,
 4
     and does not entitle [Petitioner] to seek relief in court in the first instance.” Daniels v. California
 5
     Dep’t of Corr. & Rehab., 2018 WL 489155, at *4 (E.D. Cal. Jan. 19, 2018). It does not require or
 6

 7   provide a mechanism for state prisoners to be resentenced by the courts in which they were

 8   convicted.

 9          Petitioner’s claim is not cognizable under federal habeas review because Petitioner is only
10
     asserting a violation or misinterpretation of state law, and Section 2254 provides a remedy only for
11
     the violation of the Constitution or laws or treaties of the United States. Swarthout v. Cooke, 562
12
     U.S. 216, 222 (2011) (“the responsibility for assuring that the constitutionally adequate procedures
13
     governing California’s parole system are properly applied rests with California courts”). For the
14

15   foregoing reasons, the Court recommends dismissing Petitioner’s habeas petition.

16   III.   A Claim to Enforce Rights Under Proposition 57 is Not Proper pursuant to § 2254
17          Federal courts “shall entertain an application for a writ of habeas corpus in behalf of a
18
     person in custody pursuant to the judgment of a State court only on the ground that he is in custody
19
     in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
20
     “[T]he essence of habeas corpus is an attack by a person in custody upon the legality of that custody,
21

22   and . . . the traditional function of the writ is to secure release from illegal custody.” Preiser v.

23   Rodriguez, 411 U.S. 475, 484 (1973). The “core of habeas corpus” is an attack on “the fact or

24   duration of his confinement,” in which a prisoner “seeks either immediate release from that
25   confinement or the shortening of its duration.” Id. at 489.
26
            The Ninth Circuit has adopted a rule that if “a state prisoner’s claim does not lie at ‘the core
27
     of habeas corpus,’ it may not be brought in habeas corpus but must be brought, ‘if at all,’ under §
28
                                                        3
 1   1983.” Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir. 2016) (en banc) (quoting Preiser, 411 U.S.
 2   at 487; Skinner v. Switzer, 562 U.S. 521, 535 n.13 (2011)). Therefore, if “success on [Petitioner’s]
 3
     claims would not necessarily lead to his immediate or earlier release from confinement,
 4
     [Petitioner’s] claim does not fall within ‘the core of habeas corpus,’ and he must instead bring his
 5
     claim under § 1983.” Nettles, 830 F.3d at 935. (quoting Skinner, 562 U.S. at 535 n.13).
 6

 7          Proposition 57 relief “would not necessarily lead to [Petitioner’s] immediate or earlier

 8   release from confinement,” but rather a discretionary parole hearing where the parole board could

 9   decline to grant parole. Id. Therefore, Petitioner’s claim does not fall within the “core of habeas
10
     corpus.” Id.
11
     IV.    Certificate of Appealability
12
            A petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district
13
     court's denial of his petition, but may only appeal in certain circumstances. Miller-El v. Cockrell,
14

15   537 U.S. 322, 335-36 (2003). The controlling statute in determining whether to issue a certificate

16   of appealability is 28 U.S.C. § 2253, which provides:
17                 (a) In a habeas corpus proceeding or a proceeding under section 2255
            before a district judge, the final order shall be subject to review, on appeal, by
18
            the court of appeals for the circuit in which the proceeding is held.
19
                    (b) There shall be no right of appeal from a final order in a proceeding
20          to test the validity of a warrant to remove to another district or place for
            commitment or trial a person charged with a criminal offense against the United
21          States, or to test the validity of such person's detention pending removal
22          proceedings.

23                (c) (1) Unless a circuit justice or judge issues a certificate of
            appealability, an appeal may not be taken to the court of appeals from—
24
                            (A) the final order in a habeas corpus proceeding in which the
25          detention complained of arises out of process issued by a State court; or
26
                             (B) the final order in a proceeding under section 2255.
27
                        (2) A certificate of appealability may issue under paragraph (1)
28          only if the applicant has made a substantial showing of the denial of a
                                                    4
 1             constitutional right.
 2                          (3) The certificate of appealability under paragraph (1) shall
 3             indicate which specific issues or issues satisfy the showing required by
               paragraph (2).
 4
               If a court denies a habeas petition, the court may only issue a certificate of appealability "if
 5
     jurists of reason could disagree with the district court's resolution of his constitutional claims or
 6

 7   that jurists could conclude the issues presented are adequate to deserve encouragement to proceed

 8   further." Miller-El, 537 U.S. at 327; Slack v. McDaniel, 529 U.S. 473, 484 (2000). Although the

 9   petitioner is not required to prove the merits of his case, he must demonstrate "something more than
10
     the absence of frivolity or the existence of mere good faith on his . . . part." Miller-El, 537 U.S.
11
     at 338.
12
               Reasonable jurists would not find the Court's determination that Petitioner is not entitled to
13
     pursue federal habeas corpus relief to be debatable or wrong, or conclude that the issues presented
14

15   required further adjudication. Accordingly, the Court recommends declining to issue a certificate

16   of appealability.
17   V.        Findings and Recommendation
18
               The undersigned recommends that the Court dismiss the Petition for writ of habeas corpus
19
     and that the Court decline to issue a certificate of appealability.
20
               These Findings and Recommendations will be submitted to the United States District Judge
21

22   assigned to the case, pursuant to the provisions of 28 U.S.C ' 636(b)(1). Within thirty (30) days

23   after being served with these Findings and Recommendations, either party may file written

24   objections with the Court. The document should be captioned AObjections to Magistrate Judge=s
25   Findings and Recommendations.@ Replies to the objections, if any, shall be served and filed within
26
     fourteen (14) days after service of the objections. The parties are advised that failure to file
27
     objections within the specified time may constitute waiver of the right to appeal the District Court's
28
                                                           5
 1   order. Wilkerson v. Wheeler, 772 F.3d 834, 839 ((9th Cir. 2014) (citing Baxter v. Sullivan, 923
 2   F.2d 1391, 1394 (9th Cir. 1991)).
 3
              The Court Clerk is hereby directed to assign a district judge to this action.
 4

 5
     IT IS SO ORDERED.
 6

 7   Dated:     February 5, 2019                                    /s/   Sheila K. Oberto      .
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         6
